UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
NAZIM I. GUITY,

                                 Plaintiff,                          18-cv-10387 (PKC)

                -against-                                              OPINION
                                                                      AND ORDER

ANTHONY SANTOS, et al.,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff Nazim I. Guity (“Guity”) brings this action against Anthony Santos,

professionally known as Romeo Santos, (“Santos”), Sony Music Entertainment, Inc., Sony Music

Holdings, Inc., and Sony Corporation of America (collectively, “Sony”), Milton “Alcover”

Restituyo (“Alcover”), and We Loud, LLC, doing business as We Loud Studios, LLC and formerly

known as Los Mejores Studios (“We Loud”). Guity alleges that defendants recorded, released,

and profited from a song by Santos that infringed Guity’s copyrighted work. Santos and Sony

(“Movants”) move to dismiss the case under Rule 12(b)(6) for failure to state a claim. For the

reasons below, Movants’ motion to dismiss will be granted.

BACKGROUND

                In 2011, Guity composed and authored a musical composition, entitled “Eres Mia”

(the “Guity Song”). (Compl. ¶ 10). At some later point, Guity hired defendants Alcover and We

Loud to assist in the creation of a master recording of the Guity Song. (Compl. ¶¶ 11–12). On

March 25, 2014, Guity was granted a copyright for the Guity Song.              (Compl. ¶ 18).

“Contemporaneously with, and subsequent to” the recording of the Guity Song, Alcover and We

Loud worked with Santos to record a song also entitled “Eres Mia” (the “Santos Song”). (Compl.
¶¶ 15–16). Following the recording of the Santo Song, Santos worked with Sony to market and

commercially distribute this work. (Compl. ¶¶ 38–39). Guity alleges that the Santos Song

incorporates protected elements of and is so substantially similar to the Guity Song as to constitute

copyright infringement. (Compl. ¶¶ 20–21).

                 In the present action, Guity brings four claims: (1) copyright infringement based

on a failure to obtain a mechanical license and/or pay royalties (Compl. ¶¶ 22–34); (2) copyright

infringement based on defendants’ creation, distribution, and claim of ownership in a work that

infringed Guity’s protected work (Compl. ¶¶ 35–44); (3) civil conspiracy to commit copyright

infringement (Compl. ¶¶ 46–48); and (4) an accounting and constructive trust (Compl. ¶¶ 49–52).

                 Guity initially filed this action in the Eastern District of Pennsylvania. (Compl.

at 1). On September 26, 2018, Judge Michael M. Baylson ordered the action transferred to the

Southern District of New York pursuant to both 28 U.S.C. § 1404(a) and § 1406(a). (Order, Guity

v. Santos, No. 17-cv-3447 (E.D. Pa. Sept. 26, 2018) (Doc. 39)). On March 7, 2019, Santos and

Sony filed a motion to dismiss the complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P., (Defs.’

Mot. to Dismiss Pls.’ Compl. Pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. 53)), 1 arguing that Guity’s

claims fail as a matter of law because, there is no substantial similarity between the Guity Song

and the Santos Song and therefore is no copyright infringement, (Mem. of Law in Supp. of Defs.’

Mot. to Dismiss Pls.’ Compl. at 3 (Doc. 54 at 3)).

RULE 12(b)(6) STANDARD

                 Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,



1
 Though named as defendants in the complaint, Alcover and We Loud have not appeared in this action and there is
no indication that either has even been served. The time to serve these two defendants under Rule 4(m), Fed. R. Civ.
P., long ago expired.

                                                       -2-
678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In assessing the

sufficiency of a pleading, a court must disregard legal conclusions, which are not entitled to the

presumption of truth. Id. Instead, the Court must examine the well-pleaded factual allegations,

which are accepted as true, and “determine whether they plausibly give rise to an entitlement to

relief.” Id. at 678–79. “Dismissal is appropriate when ‘it is clear from the face of the complaint,

and matters of which the court may take judicial notice, that the plaintiff’s claims are barred as a

matter of law.’” Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d 198, 208–

09 (2d Cir. 2014) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000)).

               “[T]he purpose of Federal Rule of Civil Procedure 12(b)(6) ‘is to test, in a

streamlined fashion, the formal sufficiency of the plaintiff’s statement of a claim for relief without

resolving a contest regarding its substantive merits.’” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir.

2011) (quoting Global Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir.

2006)). A court reviewing a Rule 12(b)(6) motion “does not ordinarily look beyond the complaint

and attached documents in deciding a motion to dismiss brought under the rule.” Id. A court may,

however, “consider ‘any written instrument attached to [the complaint] as an exhibit or any

statements or documents incorporated in it by reference . . . and documents that the plaintiffs either

possessed or knew about and upon which they relied in bringing the suit.’” Stratte-McClure v.

Morgan Stanley, 776 F.3d 94, 100 (2d Cir. 2015) (first alteration in original) (quoting Rothman v.

Gregor, 220 F.3d 81, 88 (2d Cir. 2000)). As such, “[i]n copyright infringement actions, ‘the works

themselves supersede and control contrary descriptions of them.’” Peter F. Gaito Architecture,

LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010) (quoting Walker v. Time Life Films,

Inc., 784 F.2d 44, 52 (2d Cir. 1986)).




                                                -3-
DISCUSSION

               In support of their motion to dismiss, Movants submitted several exhibits, including

audio files of the two songs at issue, (Exs. B & E (Doc. 54 at 35, 45)), and a signed supporting

declaration, (Ex. C (Doc. 54 at 37)), as well as certified Spanish-to-English written translations of

the two songs, (Exs. D & F (Doc. 54 at 40, 47)). The Court considers these audio files because

the two works at issue “themselves supersede and control” and were relied upon by plaintiff when

crafting the complaint. Peter F. Gaito Architecture, 602 F.3d at 64; see also McDonald v. West,

138 F. Supp. 3d 448, 453 (S.D.N.Y. 2015), aff’d, 669 F. App’x 59 (2d Cir. 2016) (“Courts in this

district regularly apply this rule in music copyright cases to listen to the songs at issue when

evaluating a motion to dismiss.”). As plaintiff does not contest the accuracy of the certified

translations, the Court takes judicial notice of them. Grisales v. Forex Capital Mkts. LLC, No. 11-

cv-228 (NRB), 2011 WL 6288060, at *2 n.7 (S.D.N.Y. Dec. 9, 2011) (“We note that we can also

take judicial notice of this uncontested translation in proceeding under Rule 12(b)(6).” (citing

Negrin v. Kalina, No. 09-cv-6234 (BSJ), 2010 WL 2816809, at *2 n.4 (S.D.N.Y. July 15, 2010)).

               Plaintiff’s opposition brief contains factual allegations not included in the

complaint, (Mem. of Law in Supp. of Pl.’s Resp. to Defs.’ Rule 12(b) Mot. to Dismiss at 4 (Doc.

60 at 4)), and attaches as exhibits a declaration, (Declaration of Nazim I. Guity (Doc. 60-2)), and

two musicological reports, (Eres Mia Musicological Report (Doc. 60-3); Musicological Report

Prt. 2 (Doc. 60-4)). The facts newly alleged in plaintiff’s opposition brief and the attached exhibits

were neither incorporated by reference into the complaint nor relied upon by plaintiff when crafting

the complaint and, as such, were not considered by the Court when deciding Movants’ motion to

dismiss.




                                                -4-
   I.      Legal Standard for a Copyright Infringement Claim.

               A claim of copyright infringement requires a plaintiff to plausibly allege “(1)

ownership of a valid copyright, and (2) the defendants’ copying of constituent, original elements

of plaintiff’s copyrighted work.” McDonald, 138 F. Supp. 3d at 453 (citing Feist Publ’ns, Inc. v.

Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). A showing of copying in turn requires plaintiff

to plausibly allege that “(1) the defendant has actually copied the plaintiff’s work; and (2) the

copying is illegal because a substantial similarity exists between the defendant’s work and the

protectible elements of plaintiff’s.” Peter F. Gaito Architecture, 602 F.3d at 63 (quoting Hamil

Am. Inc. v. GFI, 193 F.3d 92, 99 (2d Cir. 1999)). For the purposes of this motion, the Court

assumes, and Movants do not dispute, that plaintiff has sufficiently alleged ownership of a valid

copyright and actual copying of plaintiff’s work by defendants. Movants instead argue that

plaintiff has failed to plausibly allege substantial similarity between the Guity Song and the Santos

Song. (Doc. 54 at 5–15).

               A district court may “resolve the question of substantial similarity as a matter of

law on a Rule 12(b)(6) motion to dismiss.” Peter F. Gaito Architecture, 602 F.3d at 65. For the

substantial similarity analysis, “no discovery or fact-finding is typically necessary, because what

is required is only a visual [or] [aural] comparison of the works.” May v. Sony Music

Entertainment, 399 F. Supp. 3d 169, 181 (2019) (second alternation in original) (quoting Peter F.

Gaito Architecture, 602 F.3d at 64). “If, in making that evaluation, the district court determines

that the two works are not substantially similar as a matter of law, the district court can properly

conclude that the plaintiff’s complaint, together with the works incorporated therein, do not

plausibly give rise to an entitlement to relief.” Peter F. Gaito Architecture, 602 F.3d at 64 (internal

citation and quotation marks omitted). Two works are not substantially similar as a matter of law

“either because the similarity between two works concerns only non-copyrightable elements of the
                                                 -5-
plaintiff’s work, or because no reasonable jury, properly instructed, could find that the two works

are substantially similar.” Id. at 63 (quoting Warner Bros. Inc. v. Am. Broad. Cos., 720 F.2d 231,

240 (2d Cir. 1983)).

               Copyright protects only the original elements of a work, meaning those components

which were independently created and display “at least some minimal degree of creativity.” Feist,

499 U.S. at 345. “Single words or short phrases ‘which do not exhibit the minimal creativity for

copyright protection’ are not protectible expression.” Pyatt v. Raymond, No. 10-cv-8764 (CM),

2011 WL 2078531, at *6 (S.D.N.Y. May 19, 2011), aff’d, 462 F. App’x 22 (2d Cir. 2012), as

amended (Feb. 9, 2012) (quoting Arica Inst., Inc. v. Palmer, 970 F.2d 1067, 1072 (2d Cir. 1992)).

Similarly, copyright protects neither “generalized idea[s] or themes,” Walker, 784 F.2d at 48–49,

nor “the basic building blocks of music, including tempo and individual notes,” McDonald, 138

F. Supp. 3d at 454. However, “a work may be copyrightable even though it is entirely a

compilation of unprotectible elements” if the work consists of “the original way in which the

author has ‘selected, coordinated, and arranged’ [its] elements.” Knitwaves, Inc. v. Lollytogs Ltd.

(Inc.), 71 F.3d 996, 1004 (1995) (quoting Feist, 499 U.S. at 358). Therefore, a song that combines

and organizes non-protected lyrical phrases, notes, tempos, and themes into a unique work may

still be protected under the copyright laws.

               “The standard test for substantial similarity between two items is whether an

ordinary observer, unless he set out to detect the disparities, would be disposed to overlook them,

and regard [the] aesthetic appeal as the same.” Peter F. Gaito Architecture, 602 F.3d at 66

(alteration in original) (quoting Yurman Design, Inc. v. PAJ, Inc., 262 F.3d 101, 111 (2d Cir.

2001)). “In applying the socalled ‘ordinary observer test,’ we ask whether ‘an average lay observer

would recognize the alleged copy as having been appropriated from the copyrighted work.’” Id.



                                               -6-
(quoting Knitwaves, 71 F.3d at 1002). “In the context of music plagiarism, the Second Circuit has

described this ordinary observer test as requiring proof that ‘defendant took from plaintiff’s works

so much of what is pleasing to the ears of lay listeners, who comprise the audience for whom such

. . . music is composed, that defendant wrongfully appropriated something which belongs to the

plaintiff.’” Pyatt, 2011 WL 2078531, at *4 (alternation in original) (quoting Repp & K & R Music,

Inc. v. Webber, 132 F.3d 882, 889 (2d Cir. 1997)).

               When evaluating “works ‘that have both protectible and unprotectible elements,’

[the court’s] analysis must be ‘more discerning’ and [the court] instead ‘must attempt to extract

the unprotectible elements from [its] consideration and ask whether the protectible elements,

standing alone, are substantially similar.’” Peter F. Gaito Architecture, 602 F.3d at 66 (first

quoting Fisher–Price, Inc. v. Well–Made Toy Mfg. Corp., 25 F.3d 119, 123 (2d Cir. 1994) and

then quoting Knitwaves, 71 F.3d at 1002). However, when applying this “more discerning

observer” test, courts should not “dissect the works into their separate components, and compare

only those elements which are in themselves copyrightable,” but instead “compar[e] the contested

design’s ‘total concept and overall feel’ with that of the allegedly infringed work as instructed by

our ‘good eyes and common sense.’” Id. (first quoting Tufenkian Imp./Exp. Ventures, Inc. v.

Einstein Moomjy, Inc., 338 F.3d 127, 133 (2d Cir. 2003) and then quoting Hamil Am., 193 F.3d

at 102). “Thus, in the end, [the] inquiry necessarily focuses on whether the alleged infringer has

misappropriated ‘the original way in which the author has “selected, coordinated, and arranged”

the elements of his or her work.’” Id. (quoting Knitwaves, 71 F.3d at 1004).

   II.     Plaintiff Fails to State a Claim for Copyright Infringement

               Plaintiff argues that the Santos Song infringes upon the copyrighted Guity Song,

alleging substantial similarity between the works taken in their entireties. (Compl. ¶¶ 20–21).



                                               -7-
Plaintiff also generally identifies protectible elements of the Guity Song and alleges that “[c]ertain”

of these elements were infringed upon by the Santos Song. (Compl. ¶¶ 14, 17). As explained

below, plaintiff’s claims fail because (1) the alleged protectible elements of the Guity Song are

either not protected under copyright or insufficiently pled as to allow for a finding of protectiblity,

and, (2) taken in their entireties, the songs are not substantially similar.

        A.      The Alleged Protected Elements of the Guity Song Are Either Not Protected or
                Insufficiently Pled, so Cannot Support a Claim of Copyright Infringement.

                Plaintiff alleges that the Guity Song contained several protectible elements under

copyright law, “[c]ertain” of which have been infringed by the Santos Song. (Compl. ¶¶ 14, 17).

Upon examination, none of the listed components alone are sufficient to support a claim of

copyright infringement.

                First, some of the listed protectible elements do not qualify as such on the facts

here.   For instance, plaintiff alleges that the Guity Song’s “unique lyrical themes” and

“substantially similar concept behind the song’s theme” are protected. (Compl. ¶ 14). However,

the themes at issue in the Guity Song, love and desire, are the exact type of broad themes that lie

beyond copyright’s protection. Walker, 784 F.2d at 48–49. Similarly, plaintiff identifies the Guity

Song’s “unique song title,” “Eres Mia,” as a protectible element and then points to the Santos

Song’s use of the same title as evidence of defendants’ infringement. (Compl. ¶¶ 14, 20). Yet,

this phrase, which translates as “You’re Mine” in English, is too short and generic to meet the

required threshold for creativity and thereby qualify for copyright protection. Arica Inst., Inc., 970

F.2d at 1072–73; see also McDonald, 138 F. Supp. 3d at 56 (holding that “Made in America” was

not copyrightable as a song title). As such, the shared titles of the Guity and Santos Songs cannot

serve as the basis for a copyright infringement claim.




                                                 -8-
                  Second, for the remaining listed protectible elements of the Guity Song, plaintiff

fails to plausibly allege which, if any, of these elements have actually been infringed by the Santos

Song. Specifically, while several of plaintiff’s alleged protectible elements could qualify as such,

including the “unique lyrical hook,” “unique lyrical content,” “substantially similar melody,” and

“substantially similar guitar arrangements,” (Compl. ¶ 14), plaintiff only actually alleges that

“[c]ertain of the copyrightable elements contained in plaintiff’s [Guity] Song were incorporated

into defendant’s song.” (Compl. ¶ 17). Without a specific identification of the protected elements

actually infringed upon by the Santos Song, plaintiff’s complaint fails to plead substantial

similarity concerning a protected element of the Guity Song and therefore fails “state a claim to

relief that is plausible on its face.”

                  Plaintiff fails to plausibly allege that specific protectible elements of the Guity Song

were infringed by the Santos Song and therefore cannot maintain claims of copyright infringement

on this theory.

                  B.     The Guity Song and the Santos Song Taken in Their Entireties Are Not
                         Substantially Similar.

                  Plaintiff also alleges that the Santos Song “is so substantially similar to” the

copyrighted Guity Song as to constitute copyright infringement.                (Compl. ¶ 21).       Upon

examination, the Court finds that the Guity Song and the Santos Song are not substantially similar

and plaintiff therefore cannot support a claim of copyright infringement.

                  Though plaintiff has failed to adequately allege infringement of specific protectible

elements of the Guity Song, copyright extends protection to non-protected elements organized and

arranged into an original work. Knitwaves, 71 F.3d at 1004. As such, plaintiff can still maintain

a claim for copyright infringement if he can adequately plead that the Santos Song has taken “from




                                                   -9-
plaintiff’s works so much of what is pleasing to the ears of lay listeners.” Pyatt, 2011 WL 2078531,

at *4. Here, plaintiff cannot do so.

               Under either the reasonable observer test, which requires the Court to evaluate the

similarities between works through the eyes of an average lay listener, or the more discerning

observer test, which requires the Court to look mainly at the protected elements of a song, the

“total concept[s] and overall feel[s]” of the Guity Song and the Santos Song respectively are so

distinct as to prevent a finding of substantial similarity. Specifically, though plaintiff argues that

the songs’ lyrics contribute to their alleged substantial similarity, (Doc. 60 at 12), the only

commonalities apparent between the songs’ lyrics are the use of the phrase “eres mia” and some

individual words, such as “love,” “mine,” “night,” and “baby” (as a term of affection). However,

“eres mia” appears only three times in the Guity Song and does not play a unique or important role

in the composition. The infrequent use of such a short generic phrase is insufficient to support a

finding that the total concept and overall feel of the songs’ lyrics are substantially similar. See

Pyatt, 2011 WL 2078531, at *8 (“Nor will substantial similarly [sic] be found if only a small,

common phrase appears in both the accused and complaining songs; unless the reappearing phrase

is especially unique or qualitatively important, there is no basis for inferring copying.” (quoting

Stratchborneo v. Arc Music Corp., 357 F. Supp. 1393, 1404 (S.D.N.Y. 1973))). The shared usage

of single everyday words also fails to show substantial similarity between the two songs. Id. at *6

(“Single words . . . ‘which do not exhibit the minimal creativity for copyright protection’ are not

protectible expression.”). This is especially true when, as here, the single words are employed

differently in the two relevant works.

               Musically, plaintiff alleges that are “various substantial similarities” between the

Guity Song and the Santos Song, pointing to the songs’ respective choruses and hooks. (Doc. 60



                                                - 10 -
at 7). Plaintiff also argues, despite explicit case law to the contrary, that “an ordinary observer

with no musical background may very well be incapable of applying the ‘total concept and feel

test’ to determine substantial similarity.” (Doc. 60 at 11). Disregarding plaintiff’s flatly incorrect

characterization of the relevant standard, the Court has listened to both the Guity Song and Santo

Song, with a particular focus on the highlighted chorus and hook, to determine if the “total concept

and overall feel” of both songs would suggest to the ordinary listener that the Santos Song has

appropriated from the Guity Song.

                    The Court concludes that, upon listening to the Santos Song, the average listener

could find little in common with the Guity Song and, as such, no reasonable jury could find the

two works to be substantially similar. Overall, the two songs have little to nothing in common

other than their title. The Guity Song is a straightforwardly brooding hard rock song, containing

extended guitar riffs. In contrast, the Santos Song is a light but complex bachata, 2 containing

varying rhythms and a bongo accompaniment. The lyrical narratives, tempos, and melodies of the

two songs are distinct, and plaintiff himself admits that the bachata Santos Song is stylistically

distinct from the rock-and-roll Guity Song. (Doc. 60 at 5). As the average listener would not

recognize the Santos Song as having appropriated from the Guity Song “what is pleasing to the

ears,” the Court concludes plaintiff’s claim fails the ordinary observer test and, as a matter of law,

cannot show substantial similarity between the two songs taken in their entireties. See Pyatt v.

Raymond, 462 F. App’x 22, 24 (2d Cir. 2012), as amended (Feb. 9, 2012) (“The songs are lyrically

and musically distinct and the district court correctly concluded that the claim failed the ordinary

observer test.”).




2
    “Bachata” is “[a] style of romantic music originating in the Dominican Republic.” (Doc. 60 at 5).

                                                         - 11 -
               Focusing closely on the potentially protectible elements of the Guity Song,

including the chorus and hook, does not aid plaintiff’s cause. The complaint fails to allege that

any specifically protectible portion of the Guity Song, such as song structure, chord progression,

or lyrical rhythms, was appropriated by the Santos Song. Evaluating the total concept and overall

feel of the Santos Song in light of Guity Song, the Court concludes plaintiff’s claim fails the more

discerning observer test and, as a matter of law, cannot support a finding of substantial similarity.

As such, plaintiff cannot maintain a claim for copyright infringement.

                                               * * *

               As no reasonable jury could find substantial similarity between the Santos Song

and either specific protectible elements of the Guity Song or the Guity Song taken in its entirety,

plaintiff cannot make out a claim for copyright infringement and Movants’ motion to dismiss the

complaint will be granted.

CONCLUSION

               The motions of Santos and Sony to dismiss the complaint are GRANTED. The

Clerk is directed to terminate this motion. (Doc. 53). Plaintiff having failed to either (a) serve

Alcover and We Loud within the time provided in Rule 4(m), Fed. R. Civ. P., or (b) seek an

exclusion of time to do so, Alcover and We Loud are dismissed without prejudice. The Clerk shall

enter judgment for the defendants and close the case.

               SO ORDERED.




Dated: New York, New York
       December 5, 2019

                                               - 12 -
